Ogden, J.
We think the District Court did not err in sustaining the motion to dismiss the appeal on account of th¿ irregularity and uncertainty of the appeal bond.
In the first place, the bond describes a suit as having been brought to the August term of the County Court, whereas the record shows no such suit brought to the August but one brought to the June term, as the petition was filed in May, 1868, and by the law then in force the next term of the County Court was held in J une.
Again, the bond fails to show in what county the suit was brought, or in what county the judgment was rendered, from which the appeal was taken. The only description of the county appearing in the bond, is “ of said county.” It is claimed that as the county of Bastrop appears in the margin of *278the bond, that becomes a part of the bond and fixes the county where the suit was brought. But we are of the opinion that the margin or caption only fixes the place where the bond was executed. The bond fails in other respects to comply with the statute and the uniform decisions of this court. (McGarrah v. Burney, 4 Texas, 287; Hollis v. Border, 10 Texas, 278; and Smith v. Cheatham, 12 Texas, 37.) And the appeal was properly dismissed, and the judgment is affirmed.
Affirmed.